UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6998



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


FREDDIE JONES, JR.,

                                               Defendant - Appellant.


                               No. 03-7622



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


FREDDIE JONES, JR.,

                                               Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-96-79-BO; CR-96-79-5-BR; CA-00-42-5-BO)


Submitted:   August 13, 2004             Decided:   September 17, 2004


Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.
No. 03-6998 dismissed; No. 03-7622 affirmed by unpublished per
curiam opinion.


Freddie Jones, Jr., Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               In No. 03-6998, Freddie Jones, Jr., appeals from the

district court’s April 23, 2003, order denying Jones’ motion

challenging his sentence as an unauthorized and successive 28

U.S.C. § 2255 (2000) motion.        In No. 03-7622, Jones appeals from

the district court’s October 10, 2003, order denying Jones’ motion

to alter or amend its April 23, 2003, order, and denying Jones’

“Motion for Court Ordered Subpoenas,” his “Motion for Judicial

Notice    of    Undisputed   Facts,”   and   his    “Motion   to    Strike    or

Opposition to the Government’s Response.”           By order filed January

30, 2004, Jones’ appeals were placed in abeyance for Jones v.

Braxton, No. 03-6891.        In view of our recent decision in Reid v.

Angelone, 369 F.3d 363 (4th Cir. 2004), we no longer find it

necessary to hold this case in abeyance for Jones.

       As to No. 03-6998, Jones cannot appeal the April 23, 2003,

order unless a circuit judge or justice issues a certificate of

appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).         A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that     his   constitutional   claims   are   debatable      and   that     any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 326

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,


                                   - 3 -
252 F.3d 676, 683 (4th Cir. 2001).    We have reviewed the record and

conclude the district court’s procedural ruling was proper; the

court did not err in dismissing Jones’ motion challenging his

sentence as a successive and unauthorized 28 U.S.C. § 2255 motion;

and Jones has not made the requisite showing for a certificate of

appealability. Accordingly, we deny a certificate of appealability

and dismiss the appeal.      As to No. 03-7622, in which Jones

challenges only the court’s denial of his request for subpoenas, we

affirm the district court’s October 10, 2003, order, to the extent

it denied Jones’ motion for subpoenas. See United States v. Jones,

No. CR-96-79-BO (E.D.N.C., Oct. 10, 2003).     We deny Jones’ motion

to deconsolidate his appeals.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                               No. 03-6998 DISMISSED
                                                No. 03-7622 AFFIRMED




                              - 4 -